             Case 3:20-bk-03025-JAF                 Doc 26       Filed 01/21/21         Page 1 of 2

            IN THE UNITED STATES BANKRUPTCY COURT
                   MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION
IN RE:                                 CASE NO.: 3:20-bk-03025-JAF
                                       Chapter 13
ANTHONY DOMINICK CHIRICHELLA
                                       Estimated Time if a hearing is required:
                                       5 Minutes
                Debtor   /

            CHAPTER 13 TRUSTEE'S OBJECTION TO CLAIM 5 OF WBL SPE
                                  II, L.L.C.

               NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

If you object to the relief requested in this paper you must file a response with the Clerk of Court at 300 North
Hogan Street, Suite 3-150, Jacksonville, Florida 32202 and mail a copy to the moving party at Douglas W .
Neway, Chapter 13 Trustee, P.O. Box 4308, Jacksonville, Florida 32201-4308 within 30 days from the date of
the attached proof of service, plus an additional three days if this paper was served on any party by U .S. Mail.

If you file and serve a response within the time permitted, the Court will either notify you of a hearing date or the
Court will consider the response and grant or deny the relief requested in this paper without a hearing . If you do
not file a response within the time permitted, the Court will consider that you do not oppose the relief requested in
the paper, and the Court may grant or deny the relief requested without further notice or hearing .

You should read these papers carefully and discuss them with your attorney if you have one . If the paper is an
objection to your claim in this bankruptcy case, your claim may be reduced, modified, or eliminated if you do not
timely file and serve a response.




    COMES NOW DOUGLAS W. NEWAY, TRUSTEE, and files this Objection to Allowance of

Claim number 5 as filed by the Creditor, pursuant to Bankruptcy Rule 3007 and states the following :

 The Trustee specifically objects to: the creditor not providing the required 410A (Mortgage Proof of

Claim Attachment).
            Case 3:20-bk-03025-JAF        Doc 26     Filed 01/21/21     Page 2 of 2

  WHEREFORE the Trustee objects to Claim number 5 as filed.




                                                   /s/ Douglas W. Neway
                                                   DOUGLAS W. NEWAY, Trustee
                                                   Florida Bar No. 709948
                                                   Post Office Box 4308
                                                   Jacksonville, Florida 32201-4308
                                                   Phone: (904) 358-6465
                                                   Fax: (904) 634-0038


                               CERTIFICATE OF SERVICE

       I HEREBY certify that a true and correct copy of the foregoing was served by electronic
transmission, facsimilie transmission, and/or U. S. Mail on this 21st day of January, 2021 to the
following:


REHAN N KHAWAJA ESQUIRE, 817 NORTH MAIN ST, JACKSONVILLE, FL 32202
ANTHONY DOMINICK CHIRICHELLA, 5512 NORTH BUFFALO DRIVE, BEVERLY HILLS, FL
34465
WBL SPE II, LLC, C/O JONATHAN SYKES, ESQ., NARDELLA & NARDELLA, PLLC, 135 W.
CENTRAL BLVD., SUITE 300, ORLANDO, FL 32801
WBL SPE II, LLC, 101 HUDSON STREET, 33RD FLOOR, JERSEY CITY, NJ 07302-3905
JONATHAN SYKES, ESQ., NARDELLA & NARDELLA, PLLC, 135 W. CENTRAL BLVD., SUITE
300, ORLANDO, FL 32801
ANDREA FULLER, REGISTERED AGENT, 2385 TOWER DR., NAPLES, FL 34104
JOHN MURPHY, AUTHORIZED AGENT, WORLD BUSINESS LENDERS, LLC AS SERVICER,
P.O. BOX 479, ELMSFORD, NY 10523
CORPORATION SERVICE COMPANY, 1201 HAYS STREET, TALLAHASSEE, FL 32301-2525



                                                              /s/ Douglas W. Neway
